Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner called Applicant’s representative Derek Dailey on September 7, 2021, and requested that applicant make corrections to claim 11 so that claim 11 refers to other claims in the alternative only. Subsequently, applicant’s representative emailed to the examiner a Word document with the discussed changes on September 8. See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation and email from Attorney Derek Dailey (Reg. No. 65,562) on September 7, 2011 and September 8, 2011, respectively.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
Currently Amended) A searchable encryption system comprising:
[[the]] a trapdoor-generating device for generating trapdoors in the searchable encryption system the system defining a secret key and a public key, a trapdoor being associated with a keyword comprising            
                 
                l
                 
            
        elementary data (            
                
                    
                        w
                    
                    
                        1
                    
                
                …
                
                    
                        w
                    
                    
                        l
                    
                
                )
            
        , the trapdoor-generating device configured to:
generate            
                 
                 
                l
                 
            
        randoms (            
                
                    
                        v
                    
                    
                        1
                    
                
                ,
                 
                
                    
                        v
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        v
                    
                    
                        l
                    
                
                )
            
        ,
generate a polynomial in an element            
                 
                z
            
        , dependent on the secret key, and of degree             
                l
            
        , a            
                 
                j
            
        -th coefficient of the polynomial,            
                 
                1
                ≤
                j
                ≤
                l
                ,
                 
            
        being dependent on an encoding of the            
                 
                j
            
        -th elementary data item (            
                
                    
                        w
                    
                    
                        j
                    
                
                )
                 
            
        of the keyword defined in the secret key and a            
                 
                j
            
        -th random (            
                
                    
                        v
                    
                    
                        j
                    
                
            
        ) of the l-randoms, the trapdoor comprising the
polynomial associated with a random element of a group (            
                h
            
        ) of a bilinear environment, and the            
                 
                l
                 
            
        randoms associated with the random element of the group; and
make the trapdoor available to a test entity configured to detect the keyword in a ciphertext of a data stream transmitted between an encryption entity and a decryption entity;
[[the]] a searchable encryption device of of the searchable encryption system, a ciphertext of a data stream which comprises            
                 
                n
                 
            
        elementary data (            
                
                    
                        b
                    
                    
                        1
                    
                
                ,
                
                    
                        b
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        b
                    
                    
                        n
                    
                
                )
            
        , the searchable encryption device configured to:
 generate a random (            
                a
            
        ), and
 generate, for any elementary data item            
                 
                
                    
                        b
                    
                    
                        j
                    
                
            
        ,            
                 
                j
                 
                =
                 
                1
                 
                t
                o
                 
                n
            
        , an element dependent on the public key (            
                
                    
                        g
                    
                    
                        x
                        
                            
                                
                                    
                                        b
                                    
                                    
                                        j
                                    
                                
                            
                        
                        .
                        
                            
                                z
                            
                            
                                j
                            
                        
                    
                
                )
                 
            
        and the random, the element being associated with a random element of a group (            
                g
            
        ) of a bilinear environment, the element associated with the random element of the group forming a first encryption data item (            
                
                    
                        C
                    
                    
                        j
                        ,
                        1
                    
                
                )
            
        , and generation of a shift factor (            
                
                    
                        g
                    
                    
                        a
                        .
                        
                            
                                z
                            
                            
                                j
                                -
                                1
                            
                        
                    
                
                )
                 
            
        dependent on the random and the public key, and associated with the random element of the group, the shift factor being representative of a position of a monomial in the encrypted stream , the shift factor associated with the random element of the group forming a second encryption data item (            
                
                    
                        C
                    
                    
                        j
                        ,
                        2
                    
                
            
        ),
 the ciphertext of the data stream comprising for any             
                j
                 
                =
                 
                1
                 
                t
                o
                 
                n
            
        , the first and second encryption data items; 
the device further configured to transmit the ciphertext of the data stream to a decryption entity configured to decrypt the ciphertext of the data stream; and


Response to Amendment
This communication is in response to the amendment filed on 07/13/2021. The Examiner acknowledges amended claims 1-17. No claims have been cancelled. Claims 12-17 have been added. Claims 1-17 are pending and claims 1-17 are allowed.  Claims 1-3, 5, 7, and 9 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant's amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn.
The objections to the drawings have been withdrawn in view of Applicant’s amendments.
Claim 11 has been amended with this examiner’s amendment.
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered and are persuasive. The rejection to the claims 1-11 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Claim 1


generating a polynomial (V) in an element z, the polynomial dependent on the secret key, the polynomial of degree l, a j-th coefficient of the polynomial, 1 < j < l, being dependent on an encoding of the j-th elementary data item (                        
                            
                                
                                    w
                                
                                
                                    j
                                
                            
                        
                    ) of the keyword defined in the secret key and of a j-th random (                        
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) of the l randoms, the trapdoor comprising the polynomial associated with a random element of a group (h) of a bilinear environment, and the l randoms associated with the random element of the group; and 
making the trapdoor available to a test entity configured to detect the keyword in a ciphertext of a data stream transmitted between an encryption entity and a decryption entity.


Claim 2


for any elementary data item                         
                            
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                    , j = 1 to n, generation of an element dependent on the public key (                        
                            
                                
                                    g
                                
                                
                                    x
                                    
                                        
                                            
                                                
                                                    b
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    
                                        
                                            .
                                            z
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    ) and the random, the element being associated with a random element of a group (g) of a bilinear environment, the element associated with the random element of the group forming a first encryption data item (                        
                            
                                
                                    C
                                
                                
                                    j
                                    ,
                                    1
                                
                            
                        
                    ), and generation of a shift factor (                        
                            
                                
                                    g
                                
                                
                                    a
                                    
                                        
                                            .
                                            z
                                        
                                        
                                            j
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ) dependent on the random and the public key, and associated with the random element of the group, the shift factor being representative of a position of a monomial in the encrypted stream, the shift factor associated with the random element of the group forming a second encryption data item (                        
                            
                                
                                    C
                                
                                
                                    j
                                    ,
                                    2
                                
                            
                        
                    ), the ciphertext j = 1 to n, the first and second encryption data items; 
the method further comprising transmission of the ciphertext of the data stream to a decryption entity configured to decrypt the ciphertext of the data stream.



Claim 3

obtaining a trapdoor associated with the keyword, the trapdoor comprising l randoms (                        
                            
                                
                                    h
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ) associated with a random element (h) of a group of a bilinear environment, and a polynomial in an element z, dependent on the secret key and of degree l, the polynomial being associated with the random element of the group (hv), an i-th coefficient of the polynomial, 1 ≤ i ≤ l, being dependent on an encoding of the i-th elementary data item (wi) of the keyword defined in the secret key and an i-th random (vi) of the l randoms, 
starting from a current position j, and for any i = 1 to l, coupling (E41) of the (j + i)-th element of the ciphertext and of the i-th random of the trapdoor by means of a bilinear mapping, the bilinear mapping taking as input a first element of a first group and a second element of a second group and with values in a third group, and assembling the l couplings obtained, the assembling producing a first polynomial of degree l, -4-Int. Application No.: PCT/FR2017/053120 Int. Filing Date:November 15, 2017
for any i = 1 to l, coupling a shift factor associated with the current position and of the polynomial associated with the trapdoor, the coupling producing a second polynomial of degree l, and 
comparing the first and second polynomials, equality of the two polynomials being representative of the presence of the keyword in the stream starting from the current position j.

Rather, Fang discloses a technique for searching for encrypted keywords without compromising the security of the original data, and without the need for secure channels or random oracles [Fang, section 3.3 and section 4].  However, Fang does not disclose the limitations of claims 1-3 quoted above.
To this, Wang, X. adds a secure channel free identity-based searchable encryption scheme in a peer-to-peer group [Wang, X., Section 1.2]. Wang, B. teaches generating a trapdoor involving generating a polynomial, and a public-key searchable encryption key based on an inverted index [Wang, B, page 2095, top paragraph and page  2096, right hand column]. 
Biswas et al. U.S. Publication 20140188626  (hereinafter “Biswas”) discloses an apparatus may receive from the user one or more trapdoors associated with one or more respective keywords, thereby allowing a search of the encrypted context data based upon the one or more respective 
However, the combination of Fang, Wang, X., Wang, B., and Biswas does not teach the limitations of claims 1-3 quoted above.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
	


Independent claims 5, 7, and 9 recite features analogous to limitations of claims 1-3 and are also allowed for the same reasons as claims 1-3. 
Dependent claims 4, 6, 8, and 10-17 are allowed in view of their respective dependence from independent claim(s) 1-3, 5, 7, and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494